COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00429-CV


IN RE JOHNNY WAYNE CUMMINGS                                             RELATOR


                                      ----------

                            ORIGINAL PROCEEDING

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      Relator Johnny Wayne Cummings seeks a writ of mandamus compelling a

municipal court judge to answer a motion Relator asserts he filed in the municipal

court. We dismiss for want of jurisdiction.

      This court has jurisdiction to issue writs of mandamus against district and

county court judges, to issue writs of mandamus against a district judge acting as

magistrate in a court of inquiry, and to issue all other writs necessary to enforce

its own jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004). We do

not have mandamus jurisdiction over a municipal court judge. See, e.g., In re

      1
       See Tex. R. App. P. 47.4.
Chang, 176 S.W.3d 451, 452 (Tex. App.—Houston [1st Dist.] 2004, orig.

proceeding) (dismissing for want of jurisdiction petition to mandamus municipal

court judge); In re Griffith, No. 02-06-00361-CV, 2006 WL 3114455, at *1 (Tex.

App.—Fort Worth Oct. 31, 2006, orig. proceeding) (mem. op.) (same); In re Allen,

No. 05-04-01734-CV, 2004 WL 2821893, at *1 (Tex. App.—Dallas Dec. 9, 2004,

orig. proceeding) (mem. op.) (same); In re Collard, No. 05-06-00533-CV, 2006
WL 1075029, at *1 (Tex. App.—Dallas Apr. 25, 2006, orig. proceeding) (mem.

op.) (same). Therefore, we dismiss Relator’s petition for want of jurisdiction.



                                                   PER CURIAM


PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: December 9, 2010




                                     2